Citation Nr: 1827081	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-38 562	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 40 percent for lumbar strain syndrome with degenerative joint disease and spinal stenosis.

6.  Entitlement to specially adapted housing.

7.  Entitlement to a special home adaptation grant.  



ORDER

The appeal is dismissed.


FINDING OF FACT

On February 14, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2013, October 2013, and February 2016 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).







[CONTINUED ON NEXT PAGE]

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


